Title: From George Washington to Bushrod Washington, 14 February 1796
From: Washington, George
To: Washington, Bushrod


          
            Dear Sir,
            Philadelphia 14th Feb. 1796.
          
          Since my last to you, relative to my Executorship of Colo. Colvills Estate, I sent, as therein mentioned, to the person from whom I had purchased the Guinea, or Chinese Hogs which you saw at my Mill, and obtained two; a boar & a sow; the latter with Pig. He informed me, however, that they were not of the whole blood; but, in his opinion, improved from their mixture with another breed of Hogs which he has. They were accompanied with as much Corn as would serve them—plentifully—on the passage; and ordered immediately to the Vessel, which was on the point of Sailing, & did sail yesterday; and a receipt to be taken therefor & brought to me. This not being received until to day, I was surprised, (but too late to remonstrate agt it) at the freight that is charged. But it is the way we are imposed upon here, in almost every thing. My love to Mrs Washington, in wch your aunt joins. I am always, and Affectly Yours
          
            Go: Washington
          
        